Baxter, C. J.
In the view we take of this case a discussion of all of the questions urged by counsel in argument is not necessary. The complainant’s patent is for a combination of old and familiar devices. It is the combination that he claims as constituting Ms invention. It consists of an apparatus for pasting paper and other like material together. The defendant’s machine employs several of the devices which enter into the complainants’ combination, but it does not embrace them all, nor does it operate in the same way, and is therefore, in my opinion, not an infringement of complainants’ invention. On this ground, and without reference to other defences, complainant’s bill will be dismissed, with costs.